Case 2:20-cv-00378-SPC-MRM Document 14 Filed 08/03/20 Page 1 of 2 PageID 58




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

HONORIO HERNANDEZ, and other
similarly situated individuals

                  Plaintiff,

v.                                                          Case No.: 2:20-cv-378-FtM-38MRM

PACE ENCLOSURES, INC., LUIS G.
GIRALDO and ENERSON MAGRINI,

                Defendants.
                                                 /

                                                ORDER1

        Before the Court is the parties’ Notice of Settlement (Doc. 12) and Joint Stipulation

of Dismissal with Prejudice (Doc. 13). Plaintiff Honorio Hernandez has sued Defendants

Pace Enclosures, Inc., Luis G. Giraldo, and Enerson Magrini for unpaid overtime wages

under the Fair Labor Standards Act. (Doc. 1). The parties have now settled the case in

full without compromise and stipulate to dismissing all claims with prejudice. The Court

thus need not review and approve the settlement for fairness. Lynn’s Food Stores, Inc.

v. U.S. Dep’t of Labor, 679 F.2d 1350, 1352 (11th Cir. 1982). Also, the parties have

signed the Joint Stipulation for Dismissal, so the Court will dismiss this case with

prejudice. See Fed. R. Civ. P. 41(a)(1)(A)(ii) (permitting a plaintiff to dismiss an action

without a court order by “a stipulation of dismissal signed by all parties who have

appeared”).



1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using hyperlinks, the
Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
they provide, nor does it have any agreements with them. The Court is also not responsible for a hyperlink’s
availability and functionality, and a failed hyperlink does not affect this Order.
Case 2:20-cv-00378-SPC-MRM Document 14 Filed 08/03/20 Page 2 of 2 PageID 59




      Accordingly, it is

      ORDERED:

      (1) The above-captioned case is DISMISSED with prejudice.

      (2) The Clerk of Court is DIRECTED to enter judgment, terminate all pending

         deadlines, and close the file.

      DONE and ORDERED in Fort Myers, Florida this 3rd day of August 2020.




Copies: All Parties of Record




                                          2
